UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued February 28, 2006
                              Decided March 31, 2006

                                       Before

                         Hon. JOHN L. COFFEY, Circuit Judge

                         Hon. DIANE P. WOOD, Circuit Judge

                         Hon. TERENCE T. EVANS, Circuit Judge

Nos. 05-1988 & 05-1989

UNITED STATES OF AMERICA,                        Appeals from the United States District
             Plaintiff-Appellee,                 Court for the Central District of Illinois
    v.
                                                 Nos. 04 CR 10037 & 04 CR 10001
SHANE T. WATKINS,
             Defendant-Appellant.                Joe Billy McDade,
                                                 Judge.

                                      ORDER

       Shane Watkins was on supervised release for a federal drug offense when
police officers in Peoria, Illinois, executed a search warrant at his apartment and
found a total of 54.7 grams of crack in two separate bags in the master bedroom
where he was hiding. Federal authorities charged him with possession of 50 or
more grams of crack with intent to distribute. See 21 U.S.C. § 841(a)(1), (b)(1)(A).
Watkins moved to suppress incriminating statements made to police during the
search; he argued that an officer elicited the statements after he invoked his Fifth
Amendment rights to remain silent and to have counsel present during questioning.
The district court granted the motion as to some statements, but denied it as to
others. A jury found Watkins guilty, and given the amount of crack and his prior
drug convictions, the district court sentenced him to a statutorily mandated life
term. The court also revoked Watkins’s supervised release and added one
Nos. 05-1988 & 05-1989                                                       Page 2

additional day of imprisonment. Watkins appeals both judgments. Because he
makes no argument about the revocation of supervised release, that appeal is
dismissed. As to the new conviction, he challenges the ruling on his motion to
suppress.

        At the suppression hearing, Officer Tim Moore testified that, as part of an
ongoing drug investigation, police obtained and executed a search warrant for
Watkins’s apartment in Peoria. Upon entry, police detained Leemon Daniels as he
ran toward the living room and found Watkins lying on the floor of the master
bedroom between the bed and the wall; on the nightstand next to him was
approximately 28 grams of crack. Officers subsequently found another 28 grams of
crack in the pocket of a jacket hanging in the bedroom closet. Police detained
Watkins in a bathroom where Moore read him a copy of the search warrant as well
as the warnings required under Miranda v. Arizona, 384 U.S. 436 (1966). Moore
testified that Watkins said he did not wish to talk, but asked the officer why the
police were there and why they had a search warrant. Officer Moore explained that
cocaine was being sold from the apartment but advised Watkins that, if he wished
to continue the conversation, Moore would ask a witness to be present. Watkins
responded, “I’m out of the game. I’m through,” which Moore understood to mean
that Watkins did not wish to talk further. Believing Watkins was invoking his
right to remain silent, Moore ceased all interrogation and left after obtaining
Watkins’s permission to search his car.

        When Officer Moore returned, he told Watkins he needed to question his
girlfriend and asked if she was at work. Watkins confirmed that she was but asked
why they wanted to question her. Moore explained that officers found cocaine in a
woman’s jacket and needed to question her since he would not give a statement.
Watkins remarked that she “would take the weight” for him.

       Officer Loren Marion, who was assigned to prepare Watkins for transport to
the jail, also testified at the hearing. Because Watkins was wearing only boxer
shorts, Marion gave him a pair of sweatpants from the bedroom and helped him put
them on. The officer explained that he recognized Watkins from a previous arrest
involving a high-speed car chase and told him: “Man, you really got big. You bulked
up and lost a lot of weight.” Marion told him the car chase was one of his “most
memorable experiences as a police officer,” and asked if he remembered him.
According to Marion, Watkins laughed and said, “yeah.”

       After this exchange, Officer Marion testified, he turned to leave the
bathroom, and Watkins said: “See you in the next lifetime. I’m going away for a
long time.” Marion replied, “All right,” and Watkins continued: “Hey, talk to your
boy for me. Tell him that my girl didn’t have anything to do with this. Let her have
Nos. 05-1988 & 05-1989                                                          Page 3

peace. My guy in the front didn’t have anything to do with this either. It was all
me.” Marion told Watkins he would relay his message to Officer Moore.

       At the conclusion of the hearing, the district court suppressed some but not
all of Watkins’s statements: “The statements made to Officer Moore other than in
reference to searching the car would be suppressed. The statements made to
Officer Marion will not be suppressed.” Although the judge (District Judge Joe
Billy McDade) did not elaborate on his reasoning at the hearing, he explained
during a sidebar discussion during the trial that he did not suppress Watkins’s
statements to Officer Marion because nothing that Marion said was likely to elicit
an incriminating response: “I did not find the conversation that Officer Marion had
with the defendant as inviting [him] to make something inculpating himself.”
When defense counsel argued that Marion should have videotaped the statement
from Watkins, the judge responded: “[T]hat wasn’t his job . . . . I thought my ruling
was that that was . . . a voluntary statement by the defendant. . . . He wasn’t being
interrogated by Officer Marion.” Defense counsel pressed the issue, leading Judge
McDade to reiterate: “I thought the testimony today was that Marion went back
inside to give the defendant some sweatpants. He commented about the
defendant’s excessive weight loss. The defendant then makes some statements to
him which he did not invite. That’s my ruling.”

       Watkins argues that his statements to Officer Marion should have been
suppressed because they were made in response to interrogation after he invoked
his right to counsel. He also asserts that Judge McDade “failed to make any
findings of fact or to address the credibility of the witnesses” during the suppression
hearing and that this perceived omission provides sufficient grounds to reverse his
conviction and remand the case for a new trial without the government getting the
benefit of his statements to Marion. We disagree.

       In reviewing a suppression ruling, we review legal questions de novo and
underlying factual determinations for clear error. United States v. Cellitti, 387 F.3d
618, 621 (7th Cir. 2004). Where there is evidence to support a factual
determination, it will be deemed clearly erroneous only when “the reviewing court
on the entire evidence is left with the definite and firm conviction that a mistake
has been made.” United States v. Gravens, 129 F.3d 974, 978 (7th Cir. 1997); accord
United States v. Trevino, 60 F.3d 333, 336 (7th Cir. 1995). For purposes of this
court’s review, the “entire evidence” consists of evidence introduced both at the
suppression hearing and at the trial itself. Trevino, 60 F.3d at 336; United States v.
Tilmon, 19 F.3d 1221, 1224 (7th Cir. 1994).

      In deciding whether to grant or deny a motion to suppress, a district court
need not make specific factual findings, but must adequately explain its decision so
that we may review the record in “a reasoned and meaningful manner.” United
Nos. 05-1988 & 05-1989                                                           Page 4

States v. Fields, 371 F.3d 910, 916 (7th Cir. 2004); accord United States v. Boden,
854 F.2d 983, 991 (7th Cir. 1988); United States v. Talkington, 843 F.2d 1041, 1048
(7th Cir. 1988). Where a district court fails to do so, the remedy is not a reversal of
a conviction, as Watkins suggests, but rather a limited remand directing the district
court to more fully explain the reasoning behind its decision. See, e.g., United
States v. Johnson, 427 F.3d 1053, 1055 (7th Cir. 2005); Fields, 371 F.3d at 912;
United States v. Brown, 79 F.3d 1499, 1510-11 (7th Cir. 1996); Talkington, 843 F.2d
at 1049-50.

      Here, the judge fully explained during the trial sidebar why he did not
suppress Watkins’s statements to Officer Marion—the officer was not interrogating
Watkins when he voluntarily assumed full responsibility for the drugs in the
apartment. Further, Marion’s statements to Watkins were not likely to elicit
incriminating responses.

       Given that we may consider the trial evidence in reviewing a ruling on a
motion to suppress, logic dictates that we also may consider the entire record to
understand the district court’s reasons for its suppression ruling. In civil appeals
where reasons are required by Circuit Rule 50, we look to the entire record for those
reasons if they are not readily apparent from a challenged ruling, see Ross Bros.
Constr. Co. v. Int’l Steel Services, Inc., 283 F.3d 867, 872 (7th Cir. 2002) (explaining
that remand for clarification is not warranted where district court’s reasons for its
decision “are apparent from the record”); United States v. Ettrick Wood Products,
Inc., 916 F.2d 1211, 1218 (7th Cir. 1990) (same), and there is no reason to do less in
the criminal context. A review of the entire record here provides more than enough
explanation for why Watkins’s suppression motion was denied. And this allows us
to engage in meaningful review. See Fields, 371 F.3d at 916.

       As to the merits, Watkins argues that his statements to Officer Marion
should have been suppressed because Marion “interrogated” him after he invoked
his right to remain silent. The government concedes that Watkins invoked his Fifth
Amendment right to counsel, and thus the Peoria police officers were required to
cease all interrogation until counsel was present unless Watkins himself reinitiated
the conversation. Edwards v. Arizona, 451 U.S. 477, 484 (1981); United States v.
Johnson, 415 F.3d 728, 731 (7th Cir. 2005); United States v. Lee, 413 F.3d 622, 625
(7th Cir. 2005); United States v. Briggs, 273 F.3d 737, 741 (7th Cir. 2001). The
parties accordingly frame the debate in terms of whether Marion “interrogated”
Watkins.

         Interrogation includes “express questioning” as well as “any words or actions
. . . that the police should know are likely to elicit an incriminating response from
the suspect.” Rhode Island v. Innis, 446 U.S. 291, 301 (1980). We have interpreted
the question under Innis to be whether an objective observer would have believed
Nos. 05-1988 & 05-1989                                                       Page 5

that the officer’s statement to the defendant was reasonably likely to elicit an
incriminating response. United States v. Abdulla, 294 F.3d 830, 834 (7th Cir. 2002);
United States v. Westbrook, 125 F.3d 996, 1002 (7th Cir. 1997); United States v.
Cooper, 19 F.3d 1154, 1162 (7th Cir. 1994). On the other hand, voluntary
statements made after an accused invokes his Fifth Amendment rights are not
subject to suppression if they were not made in response to police questioning. See
Edwards, 451 U.S. at 485 (explaining that neither the Fifth nor Fourteenth
Amendments prohibit police from “merely listening” to an accused’s voluntary
statements and using them against him at trial); Miranda, 384 U.S. at 478
(“Volunteered statements of any kind are not barred by the Fifth Amendment.”).
No matter what a police officer’s intention might be, he does not interrogate a
suspect “simply by hoping that he will incriminate himself.” Arizona v. Mauro, 481
U.S. 520, 529 (1987); accord Briggs, 273 F.3d at 741.

       Here, Judge McDade held that Watkins’s statement was not made in
response to interrogation from Marion. Watkins argues that the judge should have
concluded that Marion’s statements were “interrogation” because he was merely
playing the role of the “good cop” in an attempt to undermine Watkins’s resolve not
to incriminate himself. But Watkins fails to support this argument with any
discussion of analogous cases—perhaps because the law favors the government’s
position that Marion’s comments about Watkins’s physique and the car chase are
not the type of comments that an objective observer would expect to prompt
Watkins to make incriminating statements. See, e.g., Easley v. Frey, 433 F.3d 969,
971, 974 (7th Cir. 2006) (upholding finding that officer was not interrogating
suspect where he informed him of the charges that he faced and explained that, if
convicted, he could be sentenced to death); Abdulla, 294 F.3d at 832, 834-35
(upholding denial of motion to suppress where defendant spontaneously confessed
to robbing a bank while customs agents searched his bags); Briggs, 273 F.3d at 741
(explaining that suppression of statements not warranted where officer, concerned
that the accused was suicidal, asked him what he meant when he said he was
“going to die” and accused responded with an incriminating statement).
Furthermore, even if Officer Marion thought his statements might lead to a
confession, that belief would not be enough to conclude that he was interrogating
Watkins unless he should have known the statements were likely to elicit an
incriminating response. See Mauro, 481 U.S. at 529; Easley, 433 F.3d at 974;
Briggs, 273 F.3d at 741; Endress v. Dugger, 880 F.2d 1244, 1248-49 (11th Cir. 1989).
Marion’s comments did not relate to the search of Watkins’s apartment or the
contraband found there, and they would not seem to an observer likely to elicit a
confession.

     Accordingly, the appeal in case number 05-1988 is DISMISSED and the
judgment in case number 05-1989 is AFFIRMED.